141 F.3d 1178
2 Cal. Bankr. Ct. Rep. 40
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.In re:  PATIO INDUSTRIES, a California Corporation, Debtor,LA HABRA PRODUCTS, INC. Plaintiff-Appellee,v.Patio Industries;  Randall J. Humphreys;  Robert Humphreys,Defendants--Appellants.
No. 96-56760.D.C. No. CV-95-00388-RT.
United States Court of Appeals,Ninth Circuit.
.Argued and Submitted Mar. 5, 1998.Decided Mar. 18, 1998.

Appeal from the United States District Court for the Central District of California Robert J. Timlin, District Judge, Presiding.
Before BRUNETTI, THOMPSON and T.G. NELSON, Circuit Judges.


1
MEMORANDUM*


2
We affirm the district court's judgment, affirming the bankruptcy court's permanent injunction entered August 21, 1995, substantially for the reasons set forth by the district court in its opinion filed October 15, 1996, and entered October 16, 1996.


3
We reject the parties' requests for an award of attorney fees.  This is not the exceptional case for an award of attorney fees under 15 U.S.C. § 1117(a).  See Committee for Idaho's High Desert, Inc. v. Yost, 92 F.3d 814, 825 (9th Cir.1996).


4
AFFIRMED.



*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3